DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant Remarks:
Applicants submit that one of ordinary skill in the art would find claims 1-2 of Example 37 as having even less technical improvement than the claimed invention because claims 1-2 of Example 37 do not recite a new type of GUI, do not even generate the GUI itself, and/or fail to generate new information/data, e.g., prediction of future usage of the printing device based on regression functions applied to a longer period of time that is longer than the desired period of time, and/or predicting the consumption of CO2 by the printing device based on the prediction of 
Additionally, regarding claim 2 of Example 37, the USPTO stated that this claim was patent eligible, and was not directed towards an abstract idea category, because: 
[T]he claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. 
Similar to claim 2 of Example 37, the instant claims recite operations that cannot be practically performed in the human mind, such as determining actual usage information of a 
On pages 3-4 of the Advisory Action, the Examiner makes the conclusory allegation that the claimed invention do not recite "any form of improvement," and therefore is not analogous to Example 37. However, the Examiner fails to provide any analysis explaining his position that the claimed invention does not provide "any form of improvement," and instead merely states "the limitations the applicant is referring to as an improvement are treated as insignificant extra-solution activity and amounts to no more than mere data outputting." Applicants dispute the Examiner's characterization of the claimed invention, and note that 1) the Examiner must consider the claims as a whole in their analysis of the claimed invention under both prongs of Step 2A of the 2019 PEG, and 2) the Examiner must not consider whether consider whether   "claim  elements  represent only   well-understood, routine, conventional activity," or in other words, whether the claim recite "generic computer components," under both prongs of Step 2A of the 2019 PEG.3 As discussed in the 2019 PEG, the Examiner must "identify whether there are any additional elements recited in the claim beyond the judicial exception(s)," and "evaluat[e] those additional elements to determine whether they integrate the exception into a practical 
Moreover, the Examiner makes the conclusory allegation that the instant claims fail to recite an improvement over conventional printing devices, but Applicants submit that the Examiner completely fails to provide any explanation as to why the above recited features do not recite an improvement over conventional printing devices.  As previously argued, Applicants maintain that the claimed invention provides technical features that provide additional functionality that was not well- known, routine, or conventional activities in the conventional 
Accordingly, Applicants submit that the instant claims are patent eligible under 35 U.S.C. § 101 at least because the claims are not directed towards an abstract idea under Prong 1 of Step 2A of the 2019 PEG, are directed towards a patent eligible practical application under Prong 2 of Step 2A of the 2019 PEG, and/or recite significantly more than an abstract idea under Step 2B of the 2019 PEG, for the reasons discussed above and/or incorporated by reference. 
Accordingly, Applicants request the Examiner to reconsider and withdraw this rejection.
Examiner Response: 
The examiner notes that an updated 101 rejection has been provided. In response to the applicant’s arguments in regards to 101, the examiner notes that the generic computer components incorporated are treated as additional elements. The judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “output device”, “memory”, “processor” and “circuitry” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
	The examiner notes that the proposed amendments do not integrate the judicial exception into a practical application. Further amendments (“the generating the screen data including generating web page source code to implement the GUI of the screen data based on the 
	The examiner suggests narrowing the field in which the applicant is trying to claim by amending the claims to recite a practical application.  For example, amending “the output device” to recite a printer or scanner which calculates usage for a materials or supplies used by a printer. Further, the applicants specification recites “FIGs. 16A and 16B are an illustration of an example screen displaying a predicted amount of usage for each of a copier, a printer, and a facsimile according to an embodiment of the present disclosure;” which recites a practical application in which the system may be used. The examiner notes that the claims must include a specific improvement to the operation of the specific machine or tangibly carry out an action based on the calculation.
	The examiner invites the applicant to a telephone interview if there are further questions.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an information processing apparatus comprising: memory having computer readable instructions stored thereon; and processing circuitry configured to execute the computer readable instructions to: acquire information relating to an actual usage record corresponding to a plurality of functions of an output device in a customer environment from the output device, the acquired information measured by the output 
predict a future amount of usage of each of the plurality of functions of the output device for a desired period of time of a target year based on the acquired information, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally predicting the amount of usage for a device based on the acquired information for a desired period of time of a target year. 
the predicting including calculating an amount of usage of the output device for a year-ago desired period of time corresponding to the desired period of time of the target year, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally calculates an amount of usage of the output device for a year-ago desired period of time corresponding to the desired period of time of the target year. 
predicting the amount of usage of each of the plurality of functions of the output device for the desired period of time of the target year as being equal to the calculated amount of usage of each of the plurality of functions of the output device for the-year ago desired period of time, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally predicting the amount of usage of the output device for the desired period of time of the target year as being equal to the calculated amount of usage of the output device for the-year ago predetermined period of time. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “output device”, “memory”, “processor” and “circuitry” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of acquire information relating to an actual usage record corresponding to a plurality of functions of an output device in a customer environment (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
generate screen data to be displayed at a client terminal, the generating the screen data including generating a website with a graphical user interface (GUI) configured to display a result of the prediction of the amount of usage of the output device in the customer environment, and transmit the generated screen data to the client terminal the generating the screen data including generating web page source code to implement the GUI of the screen data based on the information Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering or data output) and amounts to mere data outputting, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of acquire information relating to an actual usage record corresponding to a plurality of functions of an output device in a customer environment; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 
generate screen data to be displayed at a client terminal, the generating the screen data including generating a website with a graphical user interface (GUI) configured to display a result of the prediction of the amount of usage of the output device in the customer environment, and transmit the generated screen data to the client terminal the generating the screen data including generating web page source code to implement the GUI of the screen data based on the information relating to the actual usage record of the output device, and2Atty. Dkt. No. 6150-001181-US U.S. Application No. 15/604,895transmit the generated screen data to the client terminal; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The outputting or generating a display step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 

Similarly, Claim 10 and 19 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the information processing apparatus of claim 1, wherein the processing circuitry is further configured to:

perform the predicting by obtaining a regression function based on an actual usage record of the output device for another desired period of time that is longer than the year-ago predetermined period of time, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally determining how often the events (financial transactions) occurred. 
selectively using an amount of usage based on the regression function or the calculated amount of usage for the year-ago desired period of time, as the predicted amount of usage, as the predicted amount of usage, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally organizing and computing the events into groups based on location. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “output device” and “circuitry” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, Claim 11 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the information processing apparatus of claim 1, wherein the processing circuitry is further configured to predicts the amount of usage of the output device for the desired period of time of the target year based on a combination of the calculated amount of usage of the output device for the year-ago desired period and the regression function.
The limitations of claim 3: 
predicts the amount of usage of the output device for the desired period of time of the target year based on a combination of the calculated amount of usage of the output device for the year-ago desired period and the regression function, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally predicting the amount of usage of the output device based on a regression function. 
For additional element analysis please see claim 1 above.
Similarly, Claim 12 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the information processing apparatus of claim 1, wherein the information relating to the actual usage record of the output device is a 
The limitations of claim 4: 
the information relating to the actual usage record of the output device is a counter value that increases in accordance with usage of the output device, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person determining that the information relating to the actual usage record of the output device is a counter values that increases with the usage of the output device. 
and the processing circuitry is further configured to predict a total amount of usage of the output device in the customer environment based on the counter value, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person predicting a total amount of usage of the output device in the customer environment based on the counter value. 

For additional element analysis please see claim 1 above.
Similarly, Claim 13 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the information relating to the actual usage record of the output device is a plurality of counter values corresponding to a plurality of functions of the output device, each counter value increasing in accordance with usage of the corresponding function of the output device; and the processing circuitry is further configured to predict the amount of usage of the output device in the customer environment for each of the plurality of functions of the output device based on the plurality of counter values. 
The limitations of claim 5: 
wherein the information relating to the actual usage record of the output device is a plurality of counter values corresponding to a plurality of functions of the output device, each counter value increasing in accordance with usage of the corresponding function of the output device, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person determining that the usage record of the device and the counter values are increasing in accordance with the usage of the function. 
the processing circuitry is further configured to predict the amount of usage of the output device in the customer environment for each of the plurality of functions of the output device based on the plurality of counter values, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being 

For additional element analysis please see claim 1 above.
Similarly, Claim 14 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the information relating to the actual usage record of the output device is a plurality of counter values corresponding to a plurality of paper sizes, each counter value increasing in accordance with usage of a print function of the output device, and the processing circuitry is further configured to predict the amount of usage of the output device in the customer environment for each of the plurality of paper sizes based on the plurality of counter values.  
The limitations of claim 6: 
wherein the information relating to the actual usage record of the output device is a plurality of counter values corresponding to a plurality of paper sizes, each counter value increasing in accordance with usage of a print function of the output device, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim 
the processing circuitry is further configured to predict the amount of usage of the output device in the customer environment for each of the plurality of paper sizes based on the plurality of counter values, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person predicting a total amount of usage of the output device in the customer environment based on the counter value. This claim only further defines the type of data represented by the values. 

For additional element analysis please see claim 1 above.
Similarly, Claim 15 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the information relating to the actual usage record of the output device is a plurality of counter values corresponding to a color output and a monochrome output, each counter value increasing in accordance with usage of a print function of the output device, and the processing circuitry is further configured to predict the amount of usage of the output device in the customer environment for each of the color output and the monochrome output based on the plurality of counter values.

wherein the information relating to the actual usage record of the output device is a plurality of counter values corresponding to a color output and a monochrome output, each counter value increasing in accordance with usage of a print function of the output device, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person think of the counter values based on usage and this claim only further defines the type of data being described by the values. 
and the processing circuitry is further configured to predict the amount of usage of the output device in the customer environment for each of the color output and the monochrome output based on the plurality of counter values, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person predicting a total amount of usage of the output device in the customer environment based on the counter values. This claim only further defines the type of data represented by the values. 

For additional element analysis please see claim 1 above.
Similarly, Claim 16 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the information relating to the actual usage record of the output device is a plurality of counter values corresponding to a plurality of editing functions and a plurality of finishing functions of the output device, each counter value increasing in accordance with usage of the corresponding editing function or finishing function of the output device, and the processing circuitry is further configured to predict the amount of usage of the output device in the customer environment for each of the plurality of editing functions and the plurality of finishing functions based on the plurality of counter values. 
The limitations of claim 8: 
wherein the information relating to the actual usage record of the output device is a plurality of counter values corresponding to a plurality of editing functions and a plurality of finishing functions of the output device, each counter value increasing in accordance with usage of the corresponding editing function or finishing function of the output device, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person think of the counter values based on usage and this claim only further defines the type of data being described by the values. Further, the functions defined are used to calculate the counter values (mental process).
and the processing circuitry is further configured to predict the amount of usage of the output device in the customer environment for each of the plurality of 

For additional element analysis please see claim 1 above.
Similarly, Claim 17 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the customer environment includes a plurality of output devices; the information related to the actual usage record of the output device includes information related to the actual usage record of the plurality of output devices; and the processing circuitry is further configured to: generate the screen data by generating web page source code to implement the GUI of the screen data based on the information relating to the actual usage record of the plurality of output devices.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “the customer environment includes a plurality of output devices; the information related to the actual usage record of the output device includes information related to the actual usage record of the plurality of output devices” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of generate the screen data by generating web page source code to implement the GUI of the screen data based on the information relating to the actual usage record of the plurality of output devices is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, output devices and memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of generate the screen data by generating web page source code to implement the GUI of the screen data based on the information relating to the actual usage record of the plurality of output devices falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See Prior Art US6057839 “Conventional display apparatus known in the art typically concurrently displays trace data from many processors”)
Similarly, Claim 18 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 10, 13, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (U.S. 2005/0147421) in view of Monden (U.S. 20160077771).

Regarding claim 1, Nakashima teaches an information processing apparatus comprising: memory having computer readable instructions stored thereon: and processing circuitry configured to execute the computer readable instructions: acquire information relating to an actual usage record corresponding to a plurality of functions of an output device in a customer environment from the output device (Nakashima: Paragraph [0006] “an actual consumption recording device for memorizing a record of actual consumption of the consumable product;” Paragraph [0031] “ a shop where the printer 10 is installed” Acquire information relating to an actual usage record corresponding to a plurality of functions of an output device in a customer environment is taught as receiving from an actual consumption recording device for memorizing a record of actual consumption of the consumable product. The customer environment is taught as a shop where the printer  is installed.), the acquired information measured by the output device (Nakashima: Abstract “Then the printer calculates the number of photo prints in the previous day as an actual consumption value from a difference in remaining amount of paper between the day and the previous day. The printer stores the actual consumption values in the form of a calendar cumulatively and creates a consumption record of the recording paper.” The acquired information measured by the output device is taught as the printer calculates and stores the consumption data.); 
predict a future amount of usage of each of the plurality of functions of the output device for a desired period of time of a target year based on the acquired information (Nakashima: Paragraph [0006] “predicting based on the record of actual consumption how much the consumable product will be consumed from now on” Predict a future amount of usage of each of the plurality of functions of the output device for a desired period of time of a target year based on the acquired information is taught as predicting based on the record of actual consumption how much the consumable product will be consumed from now on.), the predicting including calculating an amount of usage of each of the plurality of functions of the output device for a year-ago desired period of time corresponding to the desired period of time of the target year (Nakashima: Paragraph [0008] “the prediction device predicts a consumption value for a target day based on an actual consumption value on a same day of a same week of a same month a year ago.” In predicting, the circuitry calculates an amount of usage of each of the plurality of functions of the output device for a year-ago desired period of time corresponding to the desired period of time of the target year is taught as the prediction device predicts a consumption value for a target day based on an actual consumption value on a same day of a same week of a same month a year ago.), and predicting the amount of usage of each of the plurality of functions of the output device for the desired period of time of the target year as being equal to the calculated amount of usage of each of the plurality of functions of the output device for the-year ago desired period of time (Nakashima: Paragraph [0047] “actual consumption in the same week day of the same week of the Same month a year ago is Served as a base expectancy, to calculate predicted consumption by multiplying the base expectancy by a rate of change that represents a change of consumption trend from last year to this year.” Predicts the amount of usage of each of the plurality of functions of the output device for the desired period of time of the target year as being equal to the calculated amount of usage of each of the plurality of functions of the output device for the year-ago desired period of time is taught as actual consumption in the same week day of the same week of the Same month a year ago is Served as a base expectancy, to calculate predicted consumption by multiplying the base expectancy by a rate of change that represents a change of consumption trend from last year to this year. Therefore if the rate of change is one the base expectancy is output [base expectancy is the same as the actual consumption for the previous year].)….
a result of the prediction of the amount of usage of each of the plurality of functions of the output device (Nakashima: Paragraph [0006] “predicting based on the record of actual consumption how much the consumable product will be consumed from now on” A result of the prediction of the amount of usage of the output device is taught as predicting based on the record of actual consumption how much the consumable product will be consumed from now on.),in the customer environment (Nakashima: Paragraph [0002] “a storefront type printer that is installed in a shop” is taught as a customer environment.)… a result of the prediction of the amount of usage of one or more of the plurality of functions of the output device in the customer environment (Nakashima: Paragraph [0006] “predicting based on the record of actual consumption how much the consumable product will be consumed from now on” Paragraph [0031] “a shop where the printer 10 is installed” A result of the prediction of the amount of usage of one or more of the plurality of functions of the output device is taught as predicting based on the record of actual consumption how much the consumable product will be consumed from now on. The customer environment is taught as a shop where the printer is installed.),… based on the information relating to the actual usage record of the output device (Nakashima: Paragraph [0006] “predicting based on the record of actual consumption how much the consumable product will be consumed from now on” Based on the information relating to the actual usage record of the output device is taught as predicting based on the record of actual consumption how much the consumable product will be consumed.)
Nakashima does not explicitly disclose …generate screen data to be displayed at a client terminal, the generating the screen data including generating a website with a graphical user interface (GUI) configured to display…, the generating the screen data including generating web page source code to implement the GUI of the screen data based on the information relating to the actual usage record of the output device, and 2Atty. Dkt. No. 6150-001181-USU.S. Application No. 15/604,895transmit the generated screen data to the client terminal.
Monden further teaches …generate screen data to be displayed at a client terminal (Monden: Paragraph [0006] “generate a help page as a web page in response to a request from a client terminal, and transmit the web page to the client terminal” Paragraph [0010] “generates screen data and enables an external display device to display a screen” Generate screen data to be displayed at a client terminal is taught as generate a web page in response to a request from a client terminal and transmit the web page to the client terminal. Generate screen data is taught as generate screen data.), the generating the screen data (Monden: Paragraph [0010] “generates screen data and enables an external display device to display a screen” The generating screen data is taught as generate screen data.) including generating a website (Monden: Paragraph [0008] “when the client terminal has a small display, the web page is reduced to the size of the display” Generating a website is taught as the web page displayed on a screen at the client terminal.) with a graphical user interface (GUI) configured to display… (Monden: Paragraph [0049] “The display module 207 is a display unit for displaying various types of screens including the GUIs, and may be configured by, for example, a liquid crystal display.” A graphical user interface (GUI) configured to display is taught as displaying various types of screens including the GUIs.), the generating the screen data including generating web page source code (Monden: Paragraph [0061] “The program code for this operation is also included in the screen data.” The generating the screen data including generating web page source code is taught as the program code for this operation is also included in the screen data.) to implement the GUI of the screen data (Monden: Paragraph [0049] “The display module 207 is a display unit for displaying various types of screens including the GUIs, and may be configured by, for example, a liquid crystal display. Some GUIs may be generated by a function of an application program executed by the CPU 201, and others may be displayed on the basis of screen data received from the MFP” Implement the GUI of the screen data is taught as displaying on the basis of screen data on the GUI.)…, and 2Atty. Dkt. No. 6150-001181-USU.S. Application No. 15/604,895transmit the generated screen data to the client terminal (Monden: Paragraph [0013] “the information processing device comprises a screen data generating unit that generates, in a plurality of formats, screen data to be transmitted to the display device to cause the display device to display a screen,” Transmit the generated screen data to the client terminal is taught as a screen data generating unit that generates screen data to be transmitted to the display device to display a screen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).

Claim 10 and 19 is similarly rejected refer to claim 1 for further analysis.


Regarding claim 4, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima further teaches wherein the information relating to the actual usage record of the output device is a counter value that increases in accordance with usage of the output device (Nakashima: Refer to FIG. 3A. The information relating to the actual usage record of the output device is a counter value that increases in accordance with usage of the output device is taught as the data from the previous November in which the actual consumption values are shown for each individual day. Notice that the values increase with higher consumption [usage] for the printer or device.); and the processing circuitry is further configured to predicts a total amount of usage of the output device in the customer environment based on the counter value (Nakashima: Paragraph [0035] “For example, in FIG. 3, when a target day is Sunday in the third week in this November, a comparative day is Sunday in the third week in last November, So the actual consumption on Sunday in the third week in the last November,” Predicts a total amount of usage of the output device in the customer environment based on the counter value is taught as the prediction for the target day is based on the consumption value for same day last year.).
Claim 13 is similarly rejected refer to claim 4 for further analysis.
Regarding claim 5, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima teaches wherein the information relating to the actual usage record of the output device is a plurality of counter values corresponding to a plurality of functions of the output device (Nakashima: Paragraph [0006] “A printer of the present invention, loaded with a consumable product that is consumed according to the Volume of prints made in the printer, comprises a remaining amount measurement device for measuring a remaining amount of the consumable product, an actual consumption recording device for memorizing a record of actual consumption of the consumable product;” The information relating to the actual usage record of the output device is a plurality of counter values corresponding to a plurality of functions of the output device is taught as the consumption values of the printer relating to its paper usage when pages are printed.), each counter value increasing in accordance with usage of the corresponding function of the output device (Nakashima: Refer to FIG. 3A. Each counter value increasing in accordance with usage of the corresponding function of the output device is taught as the data from the previous November in which the actual consumption values are shown for each individual day. Notice that the values increase with higher consumption [usage] for the printer or device.); (Nakashima: Paragraph [0035] “For example, in FIG. 3, when a target day is Sunday in the third week in this November, a comparative day is Sunday in the third week in last November, So the actual consumption on Sunday in the third week in the last November,” Predicts the amount of usage of the output device in the customer environment for each of the plurality of functions of the output device based on the plurality of counter values is taught as the prediction for the target day is based on the consumption value for same day last year. The consumption values represent the amount of paper used.). 

Claim 14 is similarly rejected refer to claim 5 for further analysis.

Regarding claim 9, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Monden wherein the customer environment (Nakashima: Paragraph [0002] “a storefront type printer that is installed in a shop” is taught as a customer environment.) includes a plurality of output devices (Nakashima: Paragraph [0051] “grasp the respective remaining amounts of recording paper in a number of printers through a single control terminal.” A plurality of output devices is taught as a number of printers.); the information relating to the actual usage record of the output device includes information related to the actual usage record of the plurality of output devices (Nakashima: Paragraph [0006] “an actual consumption recording device for memorizing a record of actual consumption of the consumable product;” The information relating to the actual usage record of the output device includes information related to the actual usage record of the plurality of output devices is taught as receiving from an actual consumption recording device for memorizing a record of actual consumption of the consumable product.); … based on the information relating to the actual usage record of the plurality of output devices (Nakashima: Paragraph [0006] “an actual consumption recording device for memorizing a record of actual consumption of the consumable product;” Based on the information relating to the actual usage record of the plurality of output devices is taught as receiving from an actual consumption recording device for memorizing a record of actual consumption of the consumable product.).
Monden further teaches and the processing circuitry is further configured to:5Atty. Dkt. No. 6150-001181-US U.S. Application No. 15/604,895generate the screen data by generating web page source code (Monden: Paragraph [0061] “The program code for this operation is also included in the screen data.” The generating the screen data including generating web page source code is taught as the program code for this operation is also included in the screen data.) to implement the GUI of the screen data (Monden: Paragraph [0049] “The display module 207 is a display unit for displaying various types of screens including the GUIs, and may be configured by, for example, a liquid crystal display. Some GUIs may be generated by a function of an application program executed by the CPU 201, and others may be displayed on the basis of screen data received from the MFP” Implement the GUI of the screen data is taught as displaying on the basis of screen data on the GUI.) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).

Claim 18 is similarly rejected refer to claim 9 for further analysis.

Claim 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (U.S. 2005/0147421) in view of Monden (U.S. 20160077771) and Yang (U.S. 2015/000384).
Regarding claim 2, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima further teaches wherein the processing circuitry is further configured to:… based on an actual usage record of the output device for another desired period of time that is longer than the year-ago desired period of time (Nakashima: Paragraph [0032] “the actual consumption recorder stores calendar data of last two years and keeps the actual consumption of every day in relation to the date.” Predicting based on an actual usage record of the output device for another predetermined period of time that is longer than the year-ago predetermined period of time is taught as the actual consumption recorder stores calendar data of the last two years [longer than one year-ago].); and selectively using an amount of usage based on the … or the calculated amount of usage for the year-ago desired (Nakashima: Paragraph [0047] “actual consumption in the same week day of the same week of the Same month a year ago is Served as a base expectancy, to calculate predicted consumption by multiplying the base expectancy by a rate of change that represents a change of consumption trend from last year to this year.” selectively uses an amount of usage based on the … or the calculated amount of usage for the year-ago predetermined period of time, as the predicted amount of usage is taught as using the actual consumption usage values from last year outputted as the prediction when the rate of change is 1.). 
Nakashima in view of Monden does not explicitly disclose obtains a regression function… regression function
Yang further teaches obtains a regression function… regression function (Yang: Paragraph [0021] “a weighted least square regression modeling on the database of toner level changes to predict current toner level, future toner level, or remaining useful life of the replaceable cartridge, the weighted least squares regression estimation including weights determined from a weight function” A regression function is taught as the weighted least squares regression model that is used to predict the usage of a printer based on the toner level and/or cartridge.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashima and Monden with regression model of Yang in order to allow utilizing a least square regression modeling on the database of toner level changes, thereby predicting current toner level, future toner level or remaining useful life (Yang: Paragraph [0021] “performing a weighted least square regression modeling on the database of toner level changes to predict current toner level, future toner level, or remaining useful life of the replaceable cartridge”).

Claim 11 is similarly rejected refer to claim 2 for further analysis.
Regarding claim 3, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima further teaches wherein the processing circuitry is further configured to predict the amount of usage of the output device for the desired period of time of the target year based on a combination of the calculated amount of usage of the output device for the year-ago desired period (Nakashima: Paragraph [0008] “the prediction device predicts a consumption value for a target day based on an actual consumption value on a same day of a same week of a same month a year ago.” Predicts the amount of usage of the output device for the predetermined period of time of the target year based on a combination of the calculated amount of usage of the output device for the year-ago predetermined period is taught as the prediction device predicts a consumption value for a target day based on an actual consumption value on a same day of a same week of a same month a year ago [for a printer/output device]. The consumption values of Nakashima and the regression model of Yang make the combination of this limitation. Refer below for further analysis.)… 
Yang further teaches a regression function (Yang: Paragraph [0021] “a weighted least square regression modeling on the database of toner level changes to predict current toner level, future toner level, or remaining useful life of the replaceable cartridge, the weighted least squares regression estimation including weights determined from a weight function” A regression function is taught as the weighted least squares regression model that is used to predict the usage of a printer based on the toner level and/or cartridge.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashima and Monden with regression model of Yang in order to allow utilizing a least square regression modeling on the database of toner level changes, thereby predicting current toner level, future toner level or remaining useful life (Yang: Paragraph [0021] “performing a weighted least square regression modeling on the database of toner level changes to predict current toner level, future toner level, or remaining useful life of the replaceable cartridge”).

Claim 12 is similarly rejected refer to claim 3 for further analysis.

Claim 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (U.S. 2005/0147421) in view of Monden (U.S. 20160077771) and Nishikawa (U.S. 2010/0054764).
Regarding claim 6, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima further teaches wherein the information relating to the actual usage record of the output device is …, each counter value increasing in accordance with usage of a print function of the output device (Nakashima: Refer to FIG. 3A. Each counter value increasing in accordance with usage of the corresponding function of the output device is taught as the data from the previous November in which the actual consumption values are shown for each individual day. Notice that the values increase with higher consumption [usage] for the printer or device.); and the processing circuitry is further configured to predict the amount of usage of the output device in the customer environment … based on the plurality of counter values (Nakashima: Paragraph [0035] “For example, in FIG. 3, when a target day is Sunday in the third week in this November, a comparative day is Sunday in the third week in last November, So the actual consumption on Sunday in the third week in the last November,” Predicts the amount of usage of the output device in the customer environment for each of the plurality of functions of the output device based on the plurality of counter values is taught as the prediction for the target day is based on the consumption value for same day last year. The consumption values represent the amount of paper used.). 
Nakashima in view of Monden does not explicitly disclose a plurality of counter values corresponding to a plurality of paper sizes… for each of the plurality of paper sizes.

Nishikawa further teaches a plurality of counter values corresponding to a plurality of paper sizes… for each of the plurality of paper sizes (Nishikawa: Paragraph [0043] “the CPU 31 may estimate an required amount based on types of the print data (character, photograph and the like) and the settings, such as the paper size and the print quality, instead of referring to the estimated required toner amount table ” Nishikawa in context of the art teaches monitoring another type of consumable that is used by the printer. It measures and predicts future toner levels. Further, a plurality of counter values corresponding to a plurality of paper sizes… for each of the plurality of paper sizes is taught as the cpu estimating usage for the toner of a printer and may take into account print data and other settings such as paper size print quality.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashima and Monden with consumables of Nishikawa in order to allow using the estimated amount based on other types of values or settings such as paper size, print quality thereby, estimating of use with various different types of features (Nishikawa: Paragraph [0043] “may estimate an required amount based on types of the print data (character, photograph and the like) and the settings, such as the paper size and the print quality, instead of referring to the estimated required toner amount table 341.”).

Claim 15 is similarly rejected refer to claim 6 for further analysis.

Regarding claim 7, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima wherein the information relating to the actual usage record of the output device is a plurality of counter values …, each counter value increasing in accordance with usage of a print function of the output device (Nakashima: Refer to FIG. 3A. Each counter value increasing in accordance with usage of the corresponding function of the output device is taught as the data from the previous November in which the actual consumption values are shown for each individual day. Notice that the values increase with higher consumption [usage] for the printer or device.); and the processing circuitry is further configured to predict the amount of usage of the output device in the customer environment…based on the plurality of counter values (Nakashima: Paragraph [0035] “For example, in FIG. 3, when a target day is Sunday in the third week in this November, a comparative day is Sunday in the third week in last November, So the actual consumption on Sunday in the third week in the last November,” Predicts the amount of usage of the output device in the customer environment for each of the plurality of functions of the output device based on the plurality of counter values is taught as the prediction for the target day is based on the consumption value for same day last year. The consumption values represent the amount of paper used.). 
	Nakashima in view of Monden does not explicitly disclose corresponding to a color output and a monochrome output… for each of the color output and the monochrome output.

Nishikawa further teaches corresponding to a color output and a monochrome output… for each of the color output and the monochrome output (Nishikawa: Paragraph [0069] “The image forming system may be capable of forming color images, or forming only monochromatic images.” Corresponding to a color output and a monochrome output is taught as may be capable of forming color images, or forming only monochromatic images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashima and Moden with consumables of Nishikawa in order to allow predicting for the amount of toner that is to be consumed based on the types of images printed [color or monochromatic] (Nishikawa: Paragraph [0047] “the amount of toner to be consumed varies depending on types of images to be printed.”).

Claim 16 is similarly rejected refer to claim 7 for further analysis.

Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (U.S. 2005/0147421) in view of Monden (U.S. 20160077771), Nishikawa (U.S. 2010/0054764) and Kim (U.S. 7,499,657).
Regarding claim 8, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima wherein the information relating to the actual usage record of the output device is a plurality of counter values …, each counter value increasing in accordance with usage … (Nakashima: Refer to FIG. 3A. Each counter value increasing in accordance with usage of the corresponding function of the output device is taught as the data from the previous November in which the actual consumption values are shown for each individual day. Notice that the values increase with higher consumption [usage] for the printer or device.), and the circuitry predicts the amount of usage of the output device in the customer environment … based on the plurality of counter values (Nakashima: Paragraph [0035] “For example, in FIG. 3, when a target day is Sunday in the third week in this November, a comparative day is Sunday in the third week in last November, So the actual consumption on Sunday in the third week in the last November,” Predicts the amount of usage of the output device in the customer environment for each of the plurality of functions of the output device based on the plurality of counter values is taught as the prediction for the target day is based on the consumption value for same day last year. The consumption values represent the amount of paper used.). 
(Nishikawa: Paragraph [0069] “The image forming system may be capable of forming color images, or forming only monochromatic images.” Corresponding to a color output and a monochrome output is taught as may be capable of forming color images, or forming only monochromatic images. A printer that can print in color or monochromatic is taught as an editing function of a printer.)and the plurality of finishing functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashima and Moden with consumables of Nishikawa in order to allow predicting for the amount of toner that is to be consumed based on the types of images printed [color or monochromatic] (Nishikawa: Paragraph [0047] “the amount of toner to be consumed varies depending on types of images to be printed.”).

Nakashima in view of Nishikawa does not explicitly disclose… a plurality of finishing functions of the output device.

Kim further teaches a plurality of finishing functions of the output device (Kim: Paragraph [0089-0090] “When an image forming apparatus performs double-sided printing, … single-sided printing mode example.” A plurality of finishing functions of the output device are taught as single-sided printing or double sided printing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashima, Monden, and Nishikawa with the single and double printing of Kim in order to allow using either single-sided or double-sided printing modes thereby lowering the quantity of toner wasted based on Table 4. (Nishikawa: Paragraph [0047]).

Claim 17 is similarly rejected refer to claim 8 for further analysis.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (U.S. 2005/0147421) in view of Monden (U.S. 20160077771) and Van (EP2339429).

Regarding claim 20, Nakashima in view of Monden teach the information processing apparatus of claim 1, Monden further teaches wherein the processing circuitry is further configured to:
…; and 
perform the generating the screen data (Monden: Paragraph [0006] “generate a help page as a web page in response to a request from a client terminal, and transmit the web page to the client terminal” Paragraph [0010] “generates screen data and enables an external display device to display a screen” Generate screen data to be displayed at a client terminal is taught as generate a web page in response to a request from a client terminal and transmit the web page to the client terminal. Generate screen data is taught as generate screen data.) …in the GUI of the screen data (Monden: Paragraph [0049] “The display module 207 is a display unit for displaying various types of screens including the GUIs, and may be configured by, for example, a liquid crystal display. Some GUIs may be generated by a function of an application program executed by the CPU 201, and others may be displayed on the basis of screen data received from the MFP” GUI of the screen data is taught as GUI on the basis of screen data.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).

Nakashima in view of Monden does not explicitly disclose predict an amount of CO2 generated by the output device when performing each function of the plurality of functions of the output device, and predict an amount of power consumed by the output device when performing each function of the plurality of functions of the output device; and… by including the predicted amount of CO2 and the predicted amount of power consumed

Van Bokhoven further teaches predict an amount of CO2 generated by the output device when performing each function of the plurality of functions of the output device (Van Bokhoven: Paragraph [0031] “"Usage" refers to the estimated power consumed by each application in Watts or kWh. CO2 generation refers to the estimated amount of CO2 (carbon dioxide) generated by each application.” Predict an amount of CO2 generated by the output device when performing each function of the plurality of functions of the output device is taught as CO2 generation refers to the estimated amount of CO2 (carbon dioxide) generated by each application on the device.), and predict an amount of power consumed by the output device when performing each function of the plurality of functions of the output device (Van Bokhoven: Paragraph [0010] “The calculation steps allow for an easy yet reliable estimate of the power consumption (in Watts, kWh or other desired units) by the process. ” Predict an amount of power consumed by the output device when performing each function of the plurality of functions of the output device is taught as estimate of the power consumption.); and… by including the predicted amount of CO2 (Van Bokhoven: Paragraph [0031] “"Usage" refers to the estimated power consumed by each application in Watts or kWh. CO2 generation refers to the estimated amount of CO2 (carbon dioxide) generated by each application.” The predict an amount of CO2 generated by the output device is taught as CO2 generation refers to the estimated amount of CO2 (carbon dioxide) generated by each application on the device.) and the predicted amount of power consumed(Van Bokhoven: Paragraph [0010] “The calculation steps allow for an easy yet reliable estimate of the power consumption (in Watts, kWh or other desired units) by the process. ” The predicted amount of power consumed by the output device is taught as estimate of the power consumption.)…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashimaand Monden with prediction methods of Power and CO2 of Van Bokhoven in order to allow calculating an estimate of usage of at least one system resource and then converting the estimate of usage into a power consumption estimate thereby influencing at least one aspect of the computer system based on the power consumption estimate (Van Bokhoven: Paragraph [0013] “comprising means for calculating an estimate of usage of at least one system resource by the process, means for converting the estimate of usage into a power consumption estimate and means for influencing at least one aspect of the computer system based on the power consumption estimate.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.A.S./Examiner, Art Unit 2123             

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123